Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 recite, “the driving device inputs gas into the container through the conveying device when a height of the resin liquid inside the resin vat is lower than a first preset height, wherein the resin liquid inside the container is conveyed into the resin vat through the conveying device.” It is unclear if this limitation is drawn merely to a driving device capable of inserting gas into the container through the conveying device and the container capable of conveying liquid inside the container into the resin vat through the conveying device or if the limitation is drawn to a method step of performing the recited gas insertion and resin liquid conveyance. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. Claims 2-9 and 19 rejected as depending from claim 1. Claims 11-18 rejected as depending from claim 10.
	Claims 2 and 11 recite, “wherein the driving device extracts the gas from the container through the conveying device when the height of the resin liquid inside the resin vat is higher than a second preset height, wherein the resin liquid flows back to the container.” It is unclear if this limitation is drawn merely to the driving device capable of extracting gas from the container through the conveying device and causing the resin liquid to flow back to the container or if the limitation is drawn to a method step of performing the recited gas extraction and resin liquid flow. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. Claim 19 rejected as depending from claim 2.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
The conveying device in claims 1 and 10 refer to two separate pipes rather than a single structure. The terminology is confusing and the claim is accordingly indefinite. The claims should be amended to recite a plurality of conveying devices or pipes with dependent claims having proper antecedent basis to clarify the claim language. Claims 2-9 and 19 rejected as depending from claim 1. Claims 11-18 rejected as depending from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong (CN 208930724U).
Regarding claim 1, Yong discloses a feeding device ([0027-35], Fig. 1), comprising: a resin vat (trough/chute 4, [0028], Fig. 1), a driving device (positive air pressure output device 1, negative air pressure output device 2, and positive and negative pressure switching device 3, [0027-28], Fig. 1), and a conveying device (pipes shown in Fig. 1 connecting positive and negative pressure switching device 3 with hopper/storage container 6 and trough/chute 4, including discharge pipe 5, [0028], Fig. 1); wherein the driving device is connected to the resin vat (pipes shown in Fig. 1 connecting positive and negative pressure switching device 3 with hopper/storage container 6 and trough/chute 4, including discharge pipe 5, [0028], Fig. 1), the driving device (positive air pressure output device 1, negative air pressure output device 2, and positive and negative pressure switching device 3, [0027-28], Fig. 1) is connected to a container (hopper/storage container 6, [0028], Fig. 1) filled with a resin liquid through the conveying device (hopper/storage container 6 contains raw material which is a liquid as depicted in the figure and with a level that can be measured with a liquid level gauge; note also that this is liquid for SLA, [0004] [0028], Fig. 1), and an interior of the container is connected to the resin vat through the conveying device (discharge pipe 5 extends into the raw material, [0028], Fig. 1); and the driving device inputs gas into the container through the conveying device when a height of the resin liquid inside the resin vat is lower than a first preset height (“When the material is required for the trough 4, the positive and negative pressure switching device 3 causes the positive air pressure output device 1 to communicate with the storage container 6, and cuts off the connection between the negative air pressure output device 2 and the storage container 6, and then the positive air pressure output device 1 When opened, the positive pressure of the output enters the storage container 6”, [0028]; “when the material is required” constitutes a time when the height of the resin liquid inside the resin vat is lower than a preset height; separately, claim 1 is interpreted such that the driving device has to be capable of such an action, and the condition is accorded little patentable weight as it would otherwise constitute a method step), wherein the resin liquid inside the container is conveyed into the resin vat through the conveying device (“When opened, the positive pressure of the output enters the storage container 6, and under the action of the positive air pressure, the raw material is pressed into the discharge pipe 5, and is sent to the chute 4 by the discharge pipe 5.”, [0028]).
Regarding claim 2, Yong discloses wherein the driving device extracts the gas from the container through the conveying device when the height of the resin liquid inside the resin vat is higher than a second preset height (“When the printing is completed and there is excess material in the trough 4, the positive and negative pressure switching device 3 connects the negative air pressure output device 2 with the storage container 6, and cuts off between the positive air pressure output device 1 and the storage container 6. After the connection, the negative air pressure output device 2 is opened, and the output negative air pressure enters the storage container 6”, [0028]; claim 2 is interpreted such that the driving device has to be capable of such an action, and the condition is accorded little patentable weight as it would otherwise constitute a method step), wherein the resin liquid flows back to the container (“and the raw material in the trough 4 is sucked into the storage container 6 under the action of the negative air pressure,” [0028]); and the second preset height is greater than the first preset height (claim 2 is interpreted such that the driving device has to be capable of such an action, and the relative heights are accorded little patentable weight as more than the capability would constitute a method step; it is enough that Yong is capable of completing this function).
Regarding claim 3, Yong discloses wherein the conveying device comprises a container cover (As shown, container 6 has a top with an air inlet and discharge pipe 5, based on the function, the container is sufficiently sealed that the addition/removal of gas through the air inlet causes the expulsion/intake of the raw material; the top therefore forms a cover as claimed, [0028] [0034], Fig. 1), a first connecting pipe (air intake, [0028] [0034], Fig. 1) and a second connecting pipe (discharge pipe 5, [0028], Fig. 1), wherein the first connecting pipe and the second connecting pipe are arranged on the container cover (Fig. 1); the container cover is connected to the container (top end of container 6, Fig. 1); the first connecting pipe penetrates the container cover (air intake penetrates top of container 6, [0028] [0034], Fig. 1), wherein a first end of the first connecting pipe is connected to the driving device (air intake connects to positive and negative pressure switching device 3, [0028], Fig. 1), and a second end of the first connecting pipe is arranged inside the container (air intake penetrates top of container 6, [0028] [0034], Fig. 1); and the second connecting pipe penetrates the container cover (discharge pipe 5 penetrates top of container 6, [0028], Fig. 1), wherein a first end of the second connecting pipe is located inside the resin vat (discharge pipe 5 extends into trough/chute 4, [0028], Fig. 1), and a second end of the second connecting pipe is arranged inside the container (discharge pipe 5 penetrates top of container 6 and ends in raw material, [0028], Fig. 1).
Regarding claim 4, Yong discloses wherein a first through hole and a second through hole are respectively provided on the container cover (air intake extends through a first through hole in the top of container 6; discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1), wherein the first through hole and the second through hole penetrate the container cover (air intake extends through a first through hole in the top of container 6; discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1); and the first connecting pipe penetrates the first through hole (air intake extends through a first through hole in the top of container 6, [0028] [0034], Fig. 1), and the second connecting pipe penetrates the second through hole (discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1).
Regarding claim 5, Yong discloses wherein the second connecting pipe comprises a first connecting sub-pipe and a second connecting sub-pipe (as recited, sub-pipes of discharge pipe 5 are simply sections of the pipe, Fig. 1); wherein a first end of the first connecting sub-pipe is located inside the resin vat (section of discharge pipe 5 extending into chute/trough 4, [0028], Fig. 1), the second connecting sub-pipe is located inside the container (section of discharge pipe 5 inside container 6, [0028], Fig. 1), a second end of the first connecting sub-pipe penetrates the second through hole to be connected to a first end of the second connecting sub-pipe (section of discharge pipe 5 extending into container 6, [0028], Fig. 1), and a distance between a second end of the second connecting sub-pipe and a bottom wall of the container is less than a preset value (“preset value” is not defined to accord patentable weight, it is enough that discharge pipe 5 extends deep enough to be submerged in the raw material, [0028], Fig. 1).
Regarding claim 10, Yong discloses a 3D printing apparatus (stereolithography device with raw material supplied to a trough, [0004-05]), comprising: a resin vat (trough/chute 4, [0028], Fig. 1), a driving device (positive air pressure output device 1, negative air pressure output device 2, and positive and negative pressure switching device 3, [0027-28], Fig. 1), and a conveying device (pipes shown in Fig. 1 connecting positive and negative pressure switching device 3 with hopper/storage container 6 and trough/chute 4, including discharge pipe 5, [0028], Fig. 1); wherein the driving device is connected to the resin vat (pipes shown in Fig. 1 connecting positive and negative pressure switching device 3 with hopper/storage container 6 and trough/chute 4, including discharge pipe 5, [0028], Fig. 1), the driving device (positive air pressure output device 1, negative air pressure output device 2, and positive and negative pressure switching device 3, [0027-28], Fig. 1) is connected to a container (hopper/storage container 6, [0028], Fig. 1) filled with a resin liquid through the conveying device (hopper/storage container 6 contains raw material which is a liquid as depicted in the figure and with a level that can be measured with a liquid level gauge; note also that this is liquid for SLA, [0004] [0028], Fig. 1), and an interior of the container is connected to the resin vat through the conveying device (discharge pipe 5 extends into the raw material, [0028], Fig. 1); and the driving device inputs gas into the container through the conveying device when a height of the resin liquid inside the resin vat is lower than a first preset height (“When the material is required for the trough 4, the positive and negative pressure switching device 3 causes the positive air pressure output device 1 to communicate with the storage container 6, and cuts off the connection between the negative air pressure output device 2 and the storage container 6, and then the positive air pressure output device 1 When opened, the positive pressure of the output enters the storage container 6”, [0028]; “when the material is required” constitutes a time when the height of the resin liquid inside the resin vat is lower than a preset height; separately, claim 1 is interpreted such that the driving device has to be capable of such an action, and the condition is accorded little patentable weight as it would otherwise constitute a method step), wherein the resin liquid inside the container is conveyed into the resin vat through the conveying device (“When opened, the positive pressure of the output enters the storage container 6, and under the action of the positive air pressure, the raw material is pressed into the discharge pipe 5, and is sent to the chute 4 by the discharge pipe 5.”, [0028]).
Regarding claim 11, Yong discloses wherein the driving device extracts the gas from the container through the conveying device when the height of the resin liquid inside the resin vat is higher than a second preset height (“When the printing is completed and there is excess material in the trough 4, the positive and negative pressure switching device 3 connects the negative air pressure output device 2 with the storage container 6, and cuts off between the positive air pressure output device 1 and the storage container 6. After the connection, the negative air pressure output device 2 is opened, and the output negative air pressure enters the storage container 6”, [0028]; claim 2 is interpreted such that the driving device has to be capable of such an action, and the condition is accorded little patentable weight as it would otherwise constitute a method step), wherein the resin liquid flows back to the container (“and the raw material in the trough 4 is sucked into the storage container 6 under the action of the negative air pressure,” [0028]); and the second preset height is greater than the first preset height (claim 2 is interpreted such that the driving device has to be capable of such an action, and the relative heights are accorded little patentable weight as more than the capability would constitute a method step; it is enough that Yong is capable of completing this function).
Regarding claim 12, Yong discloses wherein the conveying device comprises a container cover (As shown, container 6 has a top with an air inlet and discharge pipe 5, based on the function, the container is sufficiently sealed that the addition/removal of gas through the air inlet causes the expulsion/intake of the raw material; the top therefore forms a cover as claimed, [0028] [0034], Fig. 1), a first connecting pipe (air intake, [0028] [0034], Fig. 1) and a second connecting pipe (discharge pipe 5, [0028], Fig. 1), wherein the first connecting pipe and the second connecting pipe are arranged on the container cover (Fig. 1); the container cover is connected to the container (top end of container 6, Fig. 1); the first connecting pipe penetrates the container cover (air intake penetrates top of container 6, [0028] [0034], Fig. 1), wherein a first end of the first connecting pipe is connected to the driving device (air intake connects to positive and negative pressure switching device 3, [0028], Fig. 1), and a second end of the first connecting pipe is arranged inside the container (air intake penetrates top of container 6, [0028] [0034], Fig. 1); and the second connecting pipe penetrates the container cover (discharge pipe 5 penetrates top of container 6, [0028], Fig. 1), wherein a first end of the second connecting pipe is located inside the resin vat (discharge pipe 5 extends into trough/chute 4, [0028], Fig. 1), and a second end of the second connecting pipe is arranged inside the container (discharge pipe 5 penetrates top of container 6 and ends in raw material, [0028], Fig. 1).
Regarding claim 13, Yong discloses wherein a first through hole and a second through hole are respectively provided on the container cover (air intake extends through a first through hole in the top of container 6; discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1), wherein the first through hole and the second through hole penetrate the container cover (air intake extends through a first through hole in the top of container 6; discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1); and the first connecting pipe penetrates the first through hole (air intake extends through a first through hole in the top of container 6, [0028] [0034], Fig. 1), and the second connecting pipe penetrates the second through hole (discharge pipe 5 extends through a second through hole in the top of container 6, [0028] [0034], Fig. 1).
Regarding claim 14, Yong discloses wherein the second connecting pipe comprises a first connecting sub-pipe and a second connecting sub-pipe (as recited, sub-pipes of discharge pipe 5 are simply sections of the pipe, Fig. 1); wherein a first end of the first connecting sub-pipe is located inside the resin vat (section of discharge pipe 5 extending into chute/trough 4, [0028], Fig. 1), the second connecting sub-pipe is located inside the container (section of discharge pipe 5 inside container 6, [0028], Fig. 1), a second end of the first connecting sub-pipe penetrates the second through hole to be connected to a first end of the second connecting sub-pipe (section of discharge pipe 5 extending into container 6, [0028], Fig. 1), and a distance between a second end of the second connecting sub-pipe and a bottom wall of the container is less than a preset value (“preset value” is not defined to accord patentable weight, it is enough that discharge pipe 5 extends deep enough to be submerged in the raw material, [0028], Fig. 1).
Regarding claim 19, Yong discloses wherein the conveying device comprises a container cover (As shown, container 6 has a top with an air inlet and discharge pipe 5, based on the function, the container is sufficiently sealed that the addition/removal of gas through the air inlet causes the expulsion/intake of the raw material; the top therefore forms a cover as claimed, [0028] [0034], Fig. 1), a first connecting pipe (air intake, [0028] [0034], Fig. 1) and a second connecting pipe (discharge pipe 5, [0028], Fig. 1), wherein the first connecting pipe and the second connecting pipe are arranged on the container cover (Fig. 1); the container cover is connected to the container (top end of container 6, Fig. 1); the first connecting pipe penetrates the container cover (air intake penetrates top of container 6, [0028] [0034], Fig. 1), wherein a first end of the first connecting pipe is connected to the driving device (air intake connects to positive and negative pressure switching device 3, [0028], Fig. 1), and a second end of the first connecting pipe is arranged inside the container (air intake penetrates top of container 6, [0028] [0034], Fig. 1); and the second connecting pipe penetrates the container cover (discharge pipe 5 penetrates top of container 6, [0028], Fig. 1), wherein a first end of the second connecting pipe is located inside the resin vat (discharge pipe 5 extends into trough/chute 4, [0028], Fig. 1), and a second end of the second connecting pipe is arranged inside the container (discharge pipe 5 penetrates top of container 6 and ends in raw material, [0028], Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN 208930724U) as applied to claim 3 above, and further in view of Linwei (CN 211683512U) and Elgar (US 2018/0281284).
Regarding claim 6, Yong teaches a device substantially as claimed. Yong teaches the driving device as separate rather than integral to the resin vat.
Young does not disclose wherein the driving device comprises a fixed seat, an elastic component and a rotating component; wherein the fixed seat is connected to the resin vat, a first end of the elastic component is connected to the fixed seat, and a second end of the elastic component is connected to the rotating component.
However, in the same field of endeavor of stereolithography and feeding/withdrawing resin from the VAT, Linwei teaches wherein the driving device (infusion pump 11, box body 2, hinge 4 and clamping plate 6, [0019], Figs. 1-2) comprises a fixed seat (box body 2, [0019], Figs. 1-2), a component (hinge 4, [0019], Fig. 1) and a rotating component (clamping plate 6 rotates due to hinge 4, [0019], Fig. 1);
wherein the fixed seat (box body 2) is connected to the resin vat (box body 2 is connected to housing 8 for a resin tank, [0019], Figs. 1-2), a first end of the component is connected to the fixed seat (first end of hinge 4 connected to box body 2, [0019], Figs. 1-2), and a second end of the component is connected to the rotating component (second end of hinge 4 connected to box body 2, [0019], Figs. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeding device of Yong to secure the driving device of Yong as infusion pump 11 of Linwei is secured because they perform the same function (expelling and pulling gas to drive resin into/out of the VAT, see [0028] of Yong and [0019] of Linwei), it would have been predictable that gas could still be expelled or removed with the modification.
Yong in view of Linwei differs from claim 6 in that hinge 4 of Linwei is a lever, not an elastic element.
However, in the same field of endeavor of stereolithography ([0005]), [0251] of Elgar teaches that coupling members to reversibly secure a structure may be a lever or a spring.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yong in view of Linwei such that hinge 4 is a spring because [0251] of Elgar teaches that a lever and a spring are art recognized equivalents for coupling members and the modification would be expected to have success. A spring is an elastic element as recited.
Regarding claim 7, Yong in view of Linwei and Elgar teaches wherein the driving device further comprises a vacuum pump (Yong [0030]), wherein the vacuum pump is arranged inside the fixed seat (as modified, the pump is in the position of infusion pump 11 of Linwei and is inside box body 2, [0028], Fig. 2 of Linwei), and the vacuum pump is connected to the first end of the first connecting pipe (air intake connects to positive and negative pressure switching device 3, [0028], Fig. 1); and the vacuum pump is configured to input the gas into the container through the first connecting pipe, or the vacuum pump is configured to extract the gas from the container through the first connecting pipe ([0028] of Yong details the pressure switch for vacuum pump to input gas to push resin or remove gas to retract resin).
Regarding claim 9, Yong as modified teaches a feeding device substantially as claimed. Yong does not disclose “wherein the driving device further comprises a liquid level detector, wherein the liquid level detector is arranged on a side of the rotating component, wherein the side of the rotating component is adjacent to a bottom of the resin vat; and the liquid level detector is configured to detect the height of the resin liquid inside the resin vat."
However, Linwei teaches wherein the driving device further comprises a liquid level detector (liquid level sensor 12, [0019-22], Fig. 2), wherein the liquid level detector is arranged on a side of the rotating component (liquid level sensor 12 is on the side of clamping plate 6 because it is on the inside, [0019-22], Figs. 1-2), wherein the side of the rotating component is adjacent to a bottom of the resin vat ([0019], Fig. 1); and the liquid level detector is configured to detect the height of the resin liquid inside the resin vat (liquid level sensor 12 detects the raw material in housing 8, [0021])."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the feeding device of Yong to have the liquid level sensor 12 of Linwei because [0028] of Yong teaches added or withdrawing resin as required and [0022] of Linwei teaches that liquid level sensor 12 can detect the amount of raw material and signal for the addition or withdrawal of resin as needed to achieve a desired preset value.
Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN 208930724U) as applied to claim 12 above, and further in view of Linwei (CN 211683512U) and Elgar (US 2018/0281284).
Regarding claim 15, Yong teaches a 3D printing apparatus substantially as claimed. Yong teaches the driving device as separate rather than integral to the resin vat.
Young does not disclose wherein the driving device comprises a fixed seat, an elastic component and a rotating component; wherein the fixed seat is connected to the resin vat, a first end of the elastic component is connected to the fixed seat, and a second end of the elastic component is connected to the rotating component.
However, in the same field of endeavor of stereolithography and feeding/withdrawing resin from the VAT, Linwei teaches wherein the driving device (infusion pump 11, box body 2, hinge 4 and clamping plate 6, [0019], Figs. 1-2) comprises a fixed seat (box body 2, [0019], Figs. 1-2), a component (hinge 4, [0019], Fig. 1) and a rotating component (clamping plate 6 rotates due to hinge 4, [0019], Fig. 1);
wherein the fixed seat (box body 2) is connected to the resin vat (box body 2 is connected to housing 8 for a resin tank, [0019], Figs. 1-2), a first end of the component is connected to the fixed seat (first end of hinge 4 connected to box body 2, [0019], Figs. 1-2), and a second end of the component is connected to the rotating component (second end of hinge 4 connected to box body 2, [0019], Figs. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D printing apparatus of Yong to secure the driving device of Yong as infusion pump 11 of Linwei is secured because they perform the same function (expelling and pulling gas to drive resin into/out of the VAT, see [0028] of Yong and [0019] of Linwei), it would have been predictable that gas could still be expelled or removed with the modification.
Yong in view of Linwei differs from claim 6 in that hinge 4 of Linwei is a lever, not an elastic element.
However, in the same field of endeavor of stereolithography ([0005]), [0251] of Elgar teaches that coupling members to reversibly secure a structure may be a lever or a spring.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yong in view of Linwei such that hinge 4 is a spring because [0251] of Elgar teaches that a lever and a spring are art recognized equivalents for coupling members and the modification would be expected to have success. A spring is an elastic element as recited.
Regarding claim 16, Yong in view of Linwei and Elgar teaches wherein the driving device further comprises a vacuum pump (Yong [0030]), wherein the vacuum pump is arranged inside the fixed seat (as modified, the pump is in the position of infusion pump 11 of Linwei and is inside box body 2, [0028], Fig. 2 of Linwei), and the vacuum pump is connected to the first end of the first connecting pipe (air intake connects to positive and negative pressure switching device 3, [0028], Fig. 1); and the vacuum pump is configured to input the gas into the container through the first connecting pipe, or the vacuum pump is configured to extract the gas from the container through the first connecting pipe ([0028] of Yong details the pressure switch for vacuum pump to input gas to push resin or remove gas to retract resin).
Regarding claim 9, Yong as modified teaches a fD printing apparatus substantially as claimed. Yong does not disclose “wherein the driving device further comprises a liquid level detector, wherein the liquid level detector is arranged on a side of the rotating component, wherein the side of the rotating component is adjacent to a bottom of the resin vat; and the liquid level detector is configured to detect the height of the resin liquid inside the resin vat."
However, Linwei teaches wherein the driving device further comprises a liquid level detector (liquid level sensor 12, [0019-22], Fig. 2), wherein the liquid level detector is arranged on a side of the rotating component (liquid level sensor 12 is on the side of clamping plate 6 because it is on the inside, [0019-22], Figs. 1-2), wherein the side of the rotating component is adjacent to a bottom of the resin vat ([0019], Fig. 1); and the liquid level detector is configured to detect the height of the resin liquid inside the resin vat (liquid level sensor 12 detects the raw material in housing 8, [0021])."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the 3D printing apparatus of Yong to have the liquid level sensor 12 of Linwei because [0028] of Yong teaches added or withdrawing resin as required and [0022] of Linwei teaches that liquid level sensor 12 can detect the amount of raw material and signal for the addition or withdrawal of resin as needed to achieve a desired preset value.

Allowable Subject Matter
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 17 recite “wherein a third through hole is provided on a side of the fixed seat, wherein the side of the fixed seat is away from an outer wall of the resin vat; a fourth through hole is provided on a side of the rotating component, wherein the side of the rotating component is away from a bottom of the resin vat; and the first end of the first connecting pipe penetrates the third through hole, and the first end of the second connecting pipe penetrates the fourth through hole.”
As noted above regarding claim 6, the rotating component of Yong in view of Linwei and Elgar does not have a through hole in clamping plate 6 of Linwei that could permit a connecting pipe as claimed to penetrate therethrough. The available prior art does not provide a rationale to further modify Yong to teach this limitation and does not provide other teachings for each and every element of claims 8 or 17.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as recited in claims 8 or 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744        

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726